Citation Nr: 0420225	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the shoulders, wrists, knees, and feet.

2.  Entitlement to service connection for degenerative 
spondylosis of the cervical spine.

3.  Entitlement to service connection for degenerative 
spondylosis of the lumbar spine.  

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision from 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a February 2003 letter, the RO acknowledged the receipt of 
the veteran's claim for increase for his service-connected 
post-traumatic stress disorder (PTSD).  And at a hearing 
before the undersigned,  Acting Veterans Law Judge, in August 
2003, the veteran again raised the issue.  Since this issue 
has not been adjudicated by the RO, it is referred there for 
appropriate action. 

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Where as here, pre-initial-RO adjudication notice was not 
mandated at the time of the initial RO decision, the veteran 
has the right to VCAA content-complying notice because his 
case was pending at the time of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  As no document of 
record meets the standard erected by the VCAA, further 
procedural development is required.  Pelegrini v. Principi, 
No 01-944, (Ct. Vet. App. June 24, 2004). 
Also, the veteran states that he was granted Social Security 
Administration (SSA) disability benefits shortly after 
separation from service.  As the SSA records are proximate to 
service, they are relevant to the claims of service 
connection.  In addition, the evidence of record does not 
contain sufficient medical evidence to decide the claims of 
service connection.  

Accordingly, this case is REMANDED for both procedural and 
evidentiary development:

1.  Ensure content-complying VCAA notice.  
In particular, notify the veteran that 
the evidence needed to substantiate his 
claims of service connection, not already 
of record, is evidence of a relationship 
between his current disabilities and an 
injury, disease, or event in service.  
This is usually shown by a medical 
opinion, which he can submit from his own 
physicians.  Also, ask the veteran to 
provide any evidence in his possession, 
not already of record, that pertains to 
the claims. 

2.  Request the Social Security 
Administration (SSA) decision and the 
supporting medical records.

3.  Arrange for a VA examiner, if 
available, by the same examiner who 
conducted the December 2002 examination, 
to review the veteran's file and express 
an opinion as to whether degenerative 
joint disease of the shoulders, wrists, 
knees, and feet; spondylosis of the 
cervical and lumbar spines; or bilateral 
carpal tunnel syndrome are associated 
with an injury, disease, or event in 
service, including the injury the veteran 
sustained in 1964 in a helicopter crash 
landing with explosion and fire.  In 
reviewing the file, the helicopter 
accident report is on top of the record 
in Volume III.  The 1964 hospital report 
is in Volume I.

4.  After the above development is 
completed, adjudicate the claims.  If any 
claim is denied, prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




